DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Allowable Subject Matter
Claims 1, 9 and 10 are allowed.
 The following is an examiner’s statement of reasons for allowance:
The prior art does not teach: 
 A thin film transistor array substrate, comprising a first conductive layer, a first insulation layer disposed on the first conductive layer, a second conductive layer disposed on the first insulation layer, a second insulation layer disposed on the second conductive layer and the first insulation layer, and a third conductive layer disposed on the second insulation layer; wherein the second insulation layer has a first via above the second conductive layer and a second via above the first conductive layer; the first insulation layer has a third via above the first conductive layer; the second via is inside the third via; the second insulation layer further has a fourth via above the second conductive layer and a fifth via above the first conductive layer; the first insulation layer further has a sixth via above the first conductive layer; the fifth via is inside the sixth via; the third conductive layer contacts the second and first conductive layers through the first and second vias, respectively; the third conductive layer contacts the second and first conductive layers through the fourth and fifth vias, respectively; the fourth, first, second, and fifth vias are sequentially aligned in a column; the third conductive layer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817                        

/BRADLEY SMITH/Primary Examiner, Art Unit 2817